Opinion by
Judge Pryor:
One of the infant defendants, W. J. Applegate, was not before the court, and had not been served with process; and no guardian ad litem was appointed for James Applegate; and the answer of the guardian ad litem for William J. Applegate was not an appearance, as this infant, although a party, had not been summoned.
The title to the land being in the infant defendants, the purchaser acquired no right to the interest of those before the court. The judgment is reversed and cause remanded with directions to set aside the sale'and cancel the deed to the appellee, and for further proceedings consistent with the opinion.